Title: To Thomas Jefferson from Robert Greenhow, 18 July 1825
From: Greenhow, Robert
To: Jefferson, Thomas


Dear Sir
No 140 Canal street New York
July 18th 1825
I write to you on a subject which I am sure will give you pleasure—A gentleman has requested me to procure for him an account of the qualifications necessary for a young man about to enter the university as 4 gentlemen are desirous of sending their sons as students—If you will be so kind as to send me this information I will make the best use of it in my power—Perhaps you have already published a circular. if you have can you send me 2 or 3 copies—I will even cause the whole or an abstract to be published in one of our papers—Mr & Mrs Coolidge to my great regret left town on Saturday afternoon for Albany—They spent a week here during which time I had the pleasure of seeing them frequently—If you wish any thing else—it will be executed with pleasure by yours RespectfullyRobert Greenhow